 

Exhibit 10.5

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) dated as of August __ 2020, by and
among each of the undersigned stockholders (collectively, the “Stockholders”) of
Northern Panther Resources Corporation, a Nevada corporation (the “Company”) and
U.S. Gold Corp., a Nevada corporation (“Parent”).

 

WHEREAS, the Stockholders collectively own 100% of the shares of common stock of
the Company as recorded in the share registry of Northern Panther as of the date
hereof (such shares of the Company common stock, together with all shares of the
Company common stock which may hereafter be acquired by the Stockholders prior
to the termination of this Agreement, shall be referred to herein as the
“Shares”);

 

WHEREAS, concurrently with the execution of this Agreement, Parent and the
Company have entered or will enter into an Agreement and Plan of Merger, dated
as of the date hereof (the “Merger Agreement”), which provides, among other
things, that Gold King Acquisition Corp., a Nevada corporation and wholly-owned
subsidiary of Parent, will merge with and into the Company (the “Transaction”).
Capitalized terms used and not defined herein shall have the meanings given to
such terms in the Merger Agreement;

 

WHEREAS, as an inducement to Parent’s willingness to enter into the Merger
Agreement and consummate the Transaction, which the Stockholders believe it will
derive substantial benefits from through its ownership interest in the Company,
the Stockholders are entering into this Agreement; and

 

WHEREAS, Parent and the Company have made it a condition to their entering into
the Merger Agreement that the Stockholders agree to vote the Shares in favor of
the adoption of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

ARTICLE 1

Voting of Shares

 

1.1 Voting Agreement; Irrevocable Proxy.

 

(a) Agreement to Vote and Approve. The Stockholders, individually and not
jointly, hereby agree that, during the term of this Agreement, at any meeting of
the stockholders of the Company, however called, and in any action by consent of
the stockholders of the Company, the Stockholders shall vote their Shares
(except Shares held in a fiduciary capacity): (a) in favor of the adoption of
the Merger Agreement (as amended from time to time) and (b) against any (i)
proposal for any recapitalization, merger, sale of assets or other business
combination between the Company or any of its Subsidiaries and any person or
entity other than Parent or any of its affiliates, or (ii) any other action or
agreement that would result in a material breach of any covenant, representation
or warranty or any other obligation or agreement of the Company under the Merger
Agreement or that would result in any of the conditions to the obligations of
the Company under the Merger Agreement not being fulfilled. The parties hereto
acknowledge and agree that no Stockholder makes any agreement or understanding
in this Agreement in its capacity as a manager, director or officer of the
Company or any of its respective subsidiaries (if any such Stockholder holds
such office or position), and nothing in this Agreement: (x) will limit or
affect any actions or omissions taken by any Stockholder in its capacity as such
including in exercising rights under the Merger Agreement, and no such actions
or omissions shall be deemed a breach of this Agreement; or (y) will be
construed to prohibit, limit, or restrict any Stockholder from exercising its
fiduciary duties as a manager, officer or director to the Company or its
stockholders.

 

1

 

 

(b) Irrevocable Proxy. Each Stockholder hereby appoints Parent and any designee
of Parent, and each of them individually, until the Expiration Time (at which
time this proxy shall automatically be revoked), its proxies and
attorneys-in-fact, with full power of substitution and resubstitution, to vote
during the term of this Agreement with respect to the Shares in accordance with
Section 1(a). This proxy and power of attorney is given to secure the
performance of the duties of each Stockholder under this Agreement. Each
Stockholder shall take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy. This proxy and power of
attorney granted by each Stockholder shall be irrevocable during the term of
this Agreement, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy, and shall revoke any and all prior proxies
granted by each Stockholder with respect to the Shares. The power of attorney
granted by each Stockholder herein is a durable power of attorney and shall
survive the bankruptcy, death, or incapacity of such Stockholder.

 

(c) The Stockholder hereby irrevocably and unconditionally waives, and agrees
not to assert, exercise or perfect (or attempt to exercise, assert or perfect)
any rights of appraisal or rights to dissent from the Merger or quasi-appraisal
rights that it may at any time have under applicable law, including the Nevada
Revised Statutes. The Stockholder agrees not to commence, join in, facilitate,
assist or encourage, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Company or any of their respective successors, directors or
officers, (a) challenging the validity, binding nature or enforceability of, or
seeking to enjoin the operation of, this Agreement or the Merger Agreement, or
(b) alleging a breach of any fiduciary duty of any Person in connection with the
evaluation, negotiation, entry into or consummation of the Merger Agreement.

 

ARTICLE 2

Representations and Warranties

 

Each of the Stockholders, individually and not jointly, hereby represents and
warrants to Parent as follows:

 

2.1 Authority Relative to this Agreement. Such Stockholder has all necessary
power and authority or capacity, as the case may be, to execute and deliver this
Agreement, and to perform his, her or its obligations hereunder. This Agreement
has been duly and validly executed and delivered by the Stockholder and
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.

 

2

 

 

2.2 No Conflict.

 

(a) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by him/her/it will not (i) conflict with
or violate any law, rule, regulation, order, judgment or decree applicable to
him/her/it or by which the Shares are bound, or (ii) result in any breach of or
constitute a default (or event that with notice or lapse of time or both would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Shares held by him/her/it pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which he/she/it is a party or by which
he/she/it or any Shares of him/her/it are bound, except, in the case of clauses
(i) and (ii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not prevent or delay the performance by such Stockholder
of his, her or its obligations under this Agreement.

 

(b) The execution and delivery of this Agreement by him/her/it does not, and the
performance of this Agreement by him/her/it will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
federal, state, local or foreign regulatory body.

 

2.3 Title to the Shares. Each of the Stockholders is the owner of the number and
class of Shares specified in the share registry of the Company, free and clear
of all security interests, liens, claims, pledges, options, rights of first
refusal, agreements, limitations on voting rights, charges and other
encumbrances of any nature whatsoever except as otherwise specified on Annex I.
No Stockholder has appointed or granted any proxy, which appointment or grant is
still effective, with respect to the Shares. Each Stockholder has sole voting
power with respect to his, her or its Shares except as otherwise specified on
Annex I.

 

2.4 Company Share Registry. To the knowledge of each Shareholder, a true,
correct and complete copy of the share registry of the Company as of the date
hereof has been made available to Parent by the Company.

 

ARTICLE 3

Additional Covenants

 

3.1 Transfer of the Shares. Each of the Stockholders hereby covenants and agrees
that, during the term of this Agreement, the Stockholder will not, without the
prior written consent of Parent, sell, pledge, transfer, or otherwise
voluntarily dispose of (“Transfer”) any of the Shares which are owned by the
Stockholder (except Shares held in a fiduciary capacity) or take any other
voluntary action which would have the effect of removing the Stockholder’s power
to vote his, her or its Shares or which would otherwise be inconsistent with
this Agreement. Notwithstanding the foregoing, if applicable, this Section 3.1
shall not prohibit a Transfer of the Shares upon the death of a Stockholder to
an immediate family member or Affiliate of such Stockholders; provided, that a
Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee shall agree in writing to be
subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement in accordance with Section 4.10(b).

 

3

 

 

ARTICLE 4

Miscellaneous

 

4.1 Termination. This Agreement shall terminate on the earlier to occur of
(the “Expiration Time”) (i) the date of consummation of the Transaction and (ii)
the date of termination of the Merger Agreement for any reason whatsoever.

 

4.2 Specific Performance. The Stockholders agree that irreparable damage may
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that Parent shall be entitled to seek
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.

 

4.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings with respect
to the subject matter hereof.

 

4.4 Amendment. This Agreement may not be amended except by an instrument in
writing signed by all the parties hereto.

 

4.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

4.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

4.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Transmission of an executed signature page by e-mail or other
electronic means is as effective as a manually executed counterpart of this
Agreement.

 

4.8 Assignment. This Agreement shall not be assigned by operation of law or
otherwise.

 

4

 

 

4.9 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

4.10 Transfers, Successors and Assigns.

 

(a) The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(b) Each transferee or assignee of the Shares subject to this Agreement shall
continue to be subject to the terms hereof, and, as a condition to the
recognition of such transfer, each transferee or assignee shall agree in writing
to be subject to each of the terms of this Agreement by executing and delivering
an Adoption Agreement substantially in the form attached hereto as Exhibit A.
Upon the execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a party hereto as if such transferee’s
signature appeared on the signature pages of this Agreement. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective executors, administrators, heirs,
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

4.11 Spousal Consent. If any Stockholder who is a natural person is married on
the date of this Agreement, such Stockholder shall request the Stockholder’s
spouse to execute and deliver to the Company a consent of spouse in the form of
Exhibit B hereto (“Consent of Spouse”), within five (5) days of the date of this
Agreement. Notwithstanding the execution and delivery thereof, such consent
shall not be deemed to confer or convey to the spouse any rights in such
Stockholder’s shares of capital stock that do not otherwise exist by operation
of law or the agreement of the parties.

 

5

 

 

VOTING AGREEMENT

 

Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day first written above.

 

  U.S. GOLD CORP         By:     Name:      Title:  

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day first written above.

 

STOCKHOLDERS           [      ]           [      ]           [      ]          
[      ]           [      ]           [      ]           [      ]  

 

 

 

 

ANNEX I

 

  Stockholder  

Address

and E-mail

           

 

 

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement dated
as of __________, 2020 (the “Agreement”) by and among U.S. Gold Corp. and
certain Northern Panther Resources Corporation stockholders. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Transferee agrees as follows:

 

1.1 Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of the common stock of Northern Panther Resources Corporation
(the “Shares”), subject to the terms and conditions of the Agreement.

 

1.2 Agreement. Transferee (i) agrees that the Shares acquired by Transferee
shall be bound by and subject to the terms of the Agreement, (ii) hereby adopts
the Agreement with the same force and effect as if Transferee were originally a
Party thereto, and (iii) agrees that Transferee shall be deemed a “Stockholder.”

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Transferee at the address listed beside Transferee’s signature below.

 

EXECUTED AND DATED this ___ day of __________, 20___.

 



  Transferee         By:              Name:     Title:     Address:          
Fax:  

 

 

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Voting Agreement, dated as of ___________, 2020, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of common stock of Northern Panther Resources
Corporation (the “Company”), which my spouse may own, including any interest I
might have therein.

 

I hereby agree that my interest, if any, in any shares of common stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of common stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance of counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

Dated:                            

 

                               Signature                 Print Name

 

 

 

